DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 10/19/2021 for application number 17/505,118.
2.    	Claims 2-22 are presented for examination. Claims 2, 9 and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 12/28/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6, 14, 15 and 16 of patent 11,190,558.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious variation:



Current App. No. 17/505,118
U.S. Pat. 11,190,558
2. (New) A system comprising: 
a processing unit; 
an interface configured to communicate with a first user via a first client device and a second user via a second client device; and 
a memory unit having stored thereon instructions that when executed by the processing unit, cause the processing unit to: 




in response to receiving a new social connection request from the first user that establishes a new social connection with the second user, determine a first set of social interaction options for the social connection via a set of pre-set social configuration settings that are configured to be modified as part of the social connection request, wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a multi-level menu, wherein each social interaction is a user interaction including active participation by the first user and the second user associated with the new social connection after the new social connection is made; and 
  

 








    receive a response to the new social connection request from the second user indicating an acceptance of the social connection request, the response further including a set of the social interaction options selected by the second user for the new social connection with the first user 
1. A system comprising: 
a processing unit; 
an interface configured to communicate with a first user via a first client device and a second user via a second client device; and 
a memory unit having stored thereon instructions that when executed by the processing unit, cause the processing unit to, in response to receiving a social connection request from the first user for a social connection with the second user, wherein the social connection request when accepted establishes a connection between the first user and the second user: 
determine a first set of social interaction options for the social connection via a status level selection of a set of status levels, each status level including pre-set social configuration settings that are configured to be modified as part of the social connection request, wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a multi-level menu wherein progressive levels are accessed via an edit command at higher levels and lower levels enable more specific control levels associated with the social interaction options, wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user, wherein the first user is not a social connection of the second user, wherein the first set of social interaction options are to be included as part of the social connection request, and wherein the social interaction is a user interaction including active participation by the first user and the second user associated with the social connection after the social connection is made, 
send the first set of social interaction options to a second client device of the second user as part of the social connection request, the first set of social interaction options being customizable by the second user within the social connection request, and 

   receive a response to the social connection request from the second user indicating an acceptance of the social connection request, the response further including a set of the social interaction options selected by the second user for the social connection with the first user.
3. (New) The system of claim 2, wherein the instructions, when executed by the processing unit, further cause the processing unit to automatically accept the -2- 155370661.1Application No.: 17/505,118Docket No.: 058520-8012.USO2 Preliminary Amendment under 37 CFR 1.115 request on behalf of the second user if configured to do so by the pre-set social configuration settings 

4. The system of claim 1, wherein the instructions, when executed by the processing unit, further cause the processing unit to automatically accept the request on behalf of the second user if configured to do so by the one or more pre-set social configuration settings 
4. (New) The system of claim 5, wherein the interface is further configured to: send a first notification of acceptance to the first client device for electronic presentation to the first user; and send a second notification of the new social connection to the second client device for electronic presentation to the second user.  

5. The system of claim 4, wherein the interface is further configured to: send a first notification of acceptance to the first client device for electronic presentation to the first user; and send a second notification of the new social connection to the second client device for electronic presentation to the second user.
 
5. (New) The system of claim 2, wherein the interface is further configured to: send a status level to the second client device for electronic presentation to the user; and receive a response from the second user indicating which status level, if any, the second user has selected for the social connection with the first user.  

6. The system of claim 1, wherein the interface is further configured to: send the status levels to the second client device for electronic presentation to the user; and receive a response from the second user indicating which status level, if any, the second user has selected for the social connection with the first user.

6. (New) The system of claim 2, wherein the response by the second user indicates a selection that the second user would like to block all social interactions with the first user.  


15. The method of claim 14, wherein the selection indicates that the second user would like to block all social interactions with the first user.

7. (New) The system of claim 2, wherein the new social connection request includes a requested status level to be associated with the social connection.  


16. The method of claim 14, wherein the new social connection request includes a requested status level to be associated with the social connection.

9. (New) A method comprising: 
 






     in response to receiving a new social connection request from a first user that establishes a new social connection with a second user, determining a first set of social interaction options for the social connection via a set of pre-set social configuration settings that are configured to be modified as part of the social connection request, wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a multi-level menu, wherein each social interaction is a user interaction including active participation by the first user and the second user associated with the new social connection after the new social connection is made; and 
   
    









 receiving a response to the new social connection request from the second user indicating an acceptance of the social connection request, the response further including a set of the social interaction options selected by the second user for the new social connection with the first user.
14. A method comprising: 
receiving, at a host server, a new social connection request initiated by a first user, the request indicating the intent of the first user to become socially connected with a second user, wherein the first user is not a social connection of the second user, wherein the social connection request when accepted establishes a connection between the first user and the second user; 
determining, by the host server, a first set of social interaction options for the social connection via a status level selection of a set of status levels, each status level including pre-set social configuration settings that are configured to be modified as part of the social connection request, wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a multi-level menu wherein progressive levels are accessed via an edit command at higher levels and lower levels enable more specific control levels associated with the social interaction options, wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user, wherein the first set of social interaction options are to be included as part of the social connection request, and wherein the social interaction is a user interaction including active participation by the first user and the second user associated with the social connection after the social connection is made; 
sending, by the host server, the first set of social interaction options to a second client device as part of the new social connection request for electronic presentation to the second user, the first set of social interaction options being customizable by the second user within the new social connection request; and 
receiving, by the host server, a selection indicating which social interaction options, if any, the second user has selected for the social connection with the first user.


16. (New) A non-transitory computer-readable medium contains a plurality of instructions that when executed by a processor cause the processor to: 
     



 in response to receiving a new social connection request from a first user that establishes a new social connection with a second user, determine a first set of social interaction options for the social connection via a set of pre-set social configuration settings that are configured to be modified as part of the social connection request, wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a multi-level menu, wherein each social interaction is a user interaction including active participation by the first user and the second user -5- 155370661.1Application No.: 17/505,118Docket No.: 058520-8012.USO2 Preliminary Amendment under 37 CFR 1.115 associated with the new social connection after the new social connection is made; and 
   
 










receive a response to the new social connection request from the second user indicating an acceptance of the social connection request, the response further including a set of the social interaction options selected by the second user for the new social connection with the first user. 
14. A method comprising: 
receiving, at a host server, a new social connection request initiated by a first user, the request indicating the intent of the first user to become socially connected with a second user, wherein the first user is not a social connection of the second user, wherein the social connection request when accepted establishes a connection between the first user and the second user; 
determining, by the host server, a first set of social interaction options for the social connection via a status level selection of a set of status levels, each status level including pre-set social configuration settings that are configured to be modified as part of the social connection request, wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a multi-level menu wherein progressive levels are accessed via an edit command at higher levels and lower levels enable more specific control levels associated with the social interaction options, wherein each social interaction option enables or disables a social interaction associated with the social connection between the first user and the second user, wherein the first set of social interaction options are to be included as part of the social connection request, and wherein the social interaction is a user interaction including active participation by the first user and the second user associated with the social connection after the social connection is made; 
sending, by the host server, the first set of social interaction options to a second client device as part of the new social connection request for electronic presentation to the second user, the first set of social interaction options being customizable by the second user within the new social connection request; and 
receiving, by the host server, a selection indicating which social interaction options, if any, the second user has selected for the social connection with the first user.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 8-9, 13, 15-16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US Pat. 7,739,139) hereinafter Robertson in view of Baron et al. (US Pub 2008/0229215) hereinafter Baron.

Regarding claim 2, a system comprising:
a processing unit (Robertson; fig. 5 CPUs 332 and 372; col 4 line 20-22); 
an interface configured to communicate with a first user via a first client device and a second user via a second client device (Robertson; fig. 9; as shown in figure 9, interface shown with selected option from first user to second user to grant a permission to view, also, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user); col 7 lines 46-62); and 
a memory unit (Robertson; fig. 5; memory 374; col 4 line 2-5) having stored thereon instructions that when executed by the processing unit (Robertson; fig. 5 CPUs 332 and 372; col 4 line 20-22), cause the processing unit to: 
in response to receiving a new social connection request from the first user that establishes a new social connection with the second user, determine a first set of social interaction options for the social connection via a set of pre-set social configuration settings that are configured to be modified as part of the social connection request (Robertson; fig. 9; as shown in figure 9 GUI, allowing a first user to specify which types of data fields from first user data to grant a specific second user permission to view (first user can modify which options to grant) and send the link to second user which second user also set data field permissions for the first user; col 7 line 46-62), wherein the pre-set social configuration settings that are configured to be modified as part of the social connection request are presented to the user in a multi-level menu (Robertson; fig. 9; as shown in figure 9, first user specify to grant permission to view what personal data as displays in multiple options where user can select checkboxes for second users to access; col 7 lines 46-62 );
receive a response to the new social connection request from the second user indicating an acceptance of the social connection request, the response further including a set of the social interaction options selected by the second user for the new social connection with the first user (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, select the options (received options from first user and second user may edit options and send back to first user) and clicks a submit button, information transferred via communication network, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user and when receive a response from second user with options); col 7 lines 46-62, and col 9 line 14-19).  
Robertson does not teach expressly,
wherein each social interaction is a user interaction including active participation by the first user and the second user associated with the new social connection after the new social connection is made
However, Baron teaches,
wherein each social interaction is a user interaction including active participation by the first user and the second user associated with the new social connection after the new social connection is made (Baron; as shown in figure 22, wherein the chat window displayed the plurality of the participants communications (as connections made successfully, users start communicating with each others); paragraph 101).
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Baron’s technique of users begin communicating with each other after connecting to the social network to modify social connection request with permission rule to interact with content and customize set of permissions of Robertson. The motivation for doing so would have an enable multiple users from the globe to interact each other simultaneously to increase social connections.

Regarding claim 6, Robertson and Baron teaches all of the claims 2. Robertson further teaches,
wherein the selection indicates that the second user would like to block all social interactions with the first user (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, second user select the options (second user uncheck all the options to block first user to view) and send link back to first user; col 7 line 46-62).

Regarding claim 8, Robertson and Baron teaches all of the claims 2. Robertson further teaches,
wherein the instructions further include: sending the first set of social interaction options to a second client device of the second user as part of the social connection request, the first set of social interaction options being customizable by the second user within the social connection request (Robertson; fig. 9 shows interface where first user select the options to second user to view and second user also, select the options (received options from first user and second user may edit options and send back to first user) and clicks a submit button, information transferred via communication network, allowing second user to set data field options and send the link back to first user (i.e. second user having the same user interface as shown in figure 9 and send back to first user); col 7 lines 46-62, and col 9 line 14-19)

Claims 9, 13 and 15: they are method claims that corresponding to system claims 2, 6 and 8. Therefore, they are rejected for the same reason as claims 2, 6 and 8 above.

Claims 16, 20 and 22: they are a non-transitory computer-readable medium claims that corresponding to system claims 2, 6 and 8. Therefore, they are rejected for the same reason as claims 2, 6 and 8 above.


Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US Pat. 7,739,139) hereinafter Robertson in view of Baron et al. (US Pub 2008/0229215) hereinafter Baron as applied to claim 2 above, and further in view of Rizk (US Pub. 2011/0258316).

Regarding claim 3, Robertson and Baron teaches all of the claims 2. Robertson and Baron do not teach expressly, 
wherein the instructions, when executed by the processing unit, further cause the processing unit to automatically accept thePreliminary Amendment under 37 CFR 1.115 request on behalf of the second user if configured to do so by the pre-set social configuration settings
However, Rizk teach,
wherein the instructions, when executed by the processing unit (Rizk; fig. 1; private computer network; 140), further cause the processing unit to automatically accept the request on behalf of the second user if configured to do so by the one or more pre-set social configuration settings (Rizk; member’s friends can get a access (inherits access) with low privilege level so they can able to get very limited information (this equates that member’s friends can automatically get the access but does not have the same privilege as the member but contributing user may change privilege level); paragraph 124 and 125).
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Rizk’s technique of contributing user assigning a privilege level to the requesting user and change privilege level whenever needed to modify social connection request with permission rule to interact with content and customize privacy settings and create default template of permissions, users begin communicating with each other after connecting to the social network of Robertson and Baron. The motivation for doing so would have to manage relationships in social network with independent multi-dimensional groupings, individualized and interactive feedback (Rizk; abstract).

Regarding claim 4, Robertson and Baron teaches all of the claims 2. Robertson further teaches,
send a first notification of acceptance to the first client device for electronic presentation to the first user (Robertson; fig. 9; as shown in figure 9, interface shown with selected option from first user to second user to grant a permission to view, also, allowing second user to set data field options and send the link back to first user (i.e. examiner interpreted that first user send the permission options to second user and when second user also set data fields options and send back to first user, this implies that second user accept the request from first user and send back link with options); col 7 lines 46-62)
Robertson and Baron do not teach expressly, 
send a second notification of the new social connection to the second client device for electronic presentation to the second user.
However, Rizk teaches,
send a second notification of the new social connection to the second client device for electronic presentation to the second user (Rizk; requesting user request the items of information and server send all the items of information to the requesting user; paragraph 24).
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Rizk’s technique of contributing user assigning a privilege level to the requesting user and change privilege level whenever needed to modify social connection request with permission rule to interact with content and customize privacy settings and create default template of permissions, users begin communicating with each other after connecting to the social network of Robertson and Baron. The motivation for doing so would have to manage relationships in social network with independent multi-dimensional groupings, individualized and interactive feedback (Rizk; abstract).

Regarding claim 5, Robertson and Baron teaches all of the claims 2. Robertson and Baron do not teach expressly,
send a status level to the second client device for electronic presentation to the user; and 
receive a response from the second user indicating which status level, if any, the second user has selected for the social connection with the first user
However, Rizk teaches,
wherein the interface is further configured to: send the status levels to the second client device for electronic presentation to the user (Rizk; contributing member assigned 5 privilege level, low, low-medium, medium, med-high and high for requesting user (requesting user access with any of the described privilege level); paragraph 114); and 
receive a response from the second user indicating which status level, if any, the second user has selected for the social connection with the first user (Rizk; contributing user grant a group privilege to friends of friend which they received a lowest privilege to able to see selectively items of information based on the assigned privilege (this indicate that requesting user let the system know what type of privilege they have so they can able to access only limited information); paragraph 121)
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Rizk’s technique of contributing user assigning a privilege level to the requesting user and change privilege level whenever needed to modify social connection request with permission rule to interact with content and customize privacy settings and create default template of permissions, users begin communicating with each other after connecting to the social network of Robertson and Baron. The motivation for doing so would have to manage relationships in social network with independent multi-dimensional groupings, individualized and interactive feedback (Rizk; abstract).

Claims 10-12: they are method claims that corresponding to system claims 3-5. Therefore, they are rejected for the same reason as claims 2, 6 and 8 above.

Claims 17-19: they are a non-transitory computer-readable medium claims that corresponding to system claims 2, 6 and 8. Therefore, they are rejected for the same reason as claims 2, 6 and 8 above.


Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US Pat. 7,739,139) hereinafter Robertson in view of Baron et al. (US Pub 2008/0229215) hereinafter Baron as applied to claim 2 above, and further in view of Duncan et al. (US Pub. 2005/0114672) hereinafter Duncan.

Regarding claim 7, Robertson and Baron teaches all of the claims 2. Robertson and Baron do not teach expressly,
wherein the new social connection request includes a requested status level to be associated with the social connection 
However, Duncan teaches,
wherein the new social connection request includes a requested status level to be associated with the social connection (Duncan; user create a template and select default set of permissions to assign to grant a new user to access content; paragraph 191); and 
Therefore, it would have been obvious to one of the ordinary skill in the art, at the time the invention was made to include Duncan’s technique of create default template of permissions to a new user to modify social connection request with permission rule to interact with content and customize privacy settings and create default template of permissions, users begin communicating with each other after connecting to the social network of Robertson and Baron. The motivation for doing so would have an advantage to reduce the repeated refining of permissions that required each time a new user is added as well as reducing the chances of an error being made by making while refining the permissions (Duncan; paragraph 191).

Claim 14 is method claim that corresponding to system claim 7. Therefore, claim is rejected for the same reason as claim 7 above.

Claim 21 is a non-transitory computer-readable medium claim that corresponding to system claim 7. Therefore, claim is rejected for the same reason as claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Hansen et al. (US 2010/0174709 A1) teaches user 1 sent friends request to user 2 with privacy setting to restrict or access of photo or a page ([0082, 0087; figs. 7 and 8]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143